Case 1:20-cv-00299-PLM-PJG ECF No. 16, PageID.1521 Filed 04/01/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 REBECCA M. LUBAWAY,

           Plaintiff,
                                                           Case No. 1:20-cv-299
 v.
                                                           HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ______________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

          Plaintiff seeks judicial review of a decision of the Commissioner of the Social Security

Administration. 42 U.S.C. § 405(g). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on March 17, 2021, recommending that this Court vacate the

Commissioner’s decision and remand this matter for further administrative action pursuant to

sentence four of 42 U.S.C. § 405(g). The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

          IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 15) is APPROVED and ADOPTED as the Opinion of the Court.

          IT IS HEREBY ORDERED that the Commissioner’s decision is VACATED and this

matter is REMANDED for further administrative action pursuant to sentence four of 42 U.S.C. §

405(g).

          A Judgment will be entered consistent with this Order.


Dated: April 1, 2021                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
